C. D. San Juan. Cumplimiento de contrato, etc.
Por cuanto el apelante en este pleito presentó en la corte inferior el 25 de marzo de 1925 un pliego de exposi-ción del caso para su apelación, contra la sentencia, que no ha sido aprobado por el juez sentenciador y sin que el ape-lante haya hecho gestión alguna a tal fin;
Por cuanto solicitada por el apelado la desestimación de la apelación por. falta de diligencia en la tramitación del recurso por el apelante éste se opone a esa petición alegando *953que la dilación que se observa no es culpa suya sino del se-cretario o del juez de la corte donde el asunto, fné fallado;
Pon CUANTO si bien la Ley No. 81 de 1919 enmendando el artículo 299 del Código de Enjuiciamiento Civil dispone que presentado el pliego de exposición del caso al secretario éste dará el mismo día o al siguiente cuenta de ello al juez, quien fijará la fecba en que ante él deberán comparecer las partes para la aprobación de dicbo pliego, tal precepto no significa que el secretario o el juez puedan demorar indefi-nidamente el cumplimiento de sus respectivos deberes y que el apelante quede relevado de su deber de ser diligente en la tramitación de su apelación utilizando para ello los re-cursos procedentes;
Poe cuanto la presente apelación está sin tramitación desde marzo de 1925 con infracción de la regla 59 de las de este Tribunal Supremo;
Poe tanto, debemos desestimar y desestimamos la apela-ción interpuesta por el demandante. Desestimada.